Case 8:19-cv-00423-WFJ-SPF Document 98-1 Filed 01/27/20 Page 1 of 1 PagelD 1026

 

 

Formal Notice January 20, 2020

Daryl Guberman
1538 West Broad Street
Stratford, CT 06615

Barker & Cook, P.A.
501 E. Kennedy Boulevard, Suite 1040
Tampa, Florida 33602

Dear Mr. Barker:

This is a formal notice that the council for GUBERMAN-PMC, LLC
Mr. Bruce Minnick, if he appears (January 27", 2020) has no
authority to make any decisions of any kind of settlement terms or
anything else to do with GUBERMAN-PMC, LLC.

| am not agreeing to any mediation fees, if it’s to be charged to
GUBERMAN-PMC, LLC. Whether the fees are charge through my
council or GUBERMAN-PMC, LLC. or my persons.

If there are attempts to charge GUBERMAN-PMC, LLC or myself
any fees for the mediation or any other reason will be considered
fraudulent and robust legal action will be taken for fraud.

Sincerely,

    

cc. Bruce Minnick

yo. kT SG

 

 

 

 

 
